Citation Nr: 1124287	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-47 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back spondylolysis.

2.  Entitlement to service connection for low back spondylolysis. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that new and material evidence had not been submitted to reopen a claim for service connection for low back spondylolysis.

In a January 2010 supplemental statement of the case the RO appeared to consider the claim on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  A timely appeal was not perfected to a September 2006 rating decision that declined to reopen a claim of entitlement to service connection for low back spondylolysis.

2.  The evidence received since that September 2006 decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for low back spondylolysis and raises a reasonable possibility of substantiating the claim.

3.  The Veteran entered service with a pre-existing low back disorder.  The medical opinions are in relative equipoise regarding whether the low back spondylolysis was aggravated during active service.



CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final.  New and material evidence has been received to reopen the claim of entitlement to service connection for low back spondylolysis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, low back spondylolysis was aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claims for whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back spondylolysis, and for entitlement to service connection for low back spondylolysis on the merits, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.


New and Material Evidence
Laws and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

"New evidence" means existing evidence not previously submitted to agency decisionmakers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Factual Background and Analysis

The Veteran was originally denied service connection for a low back disability in a June 1971 rating decision, which noted that there was no evidence of trauma  in service, and that he had a pre-existing condition.  In an October 2000 rating decision, the RO determined that new and material evidence had not been submitted to warrant reopening a claim for entitlement to service connection for low back pain with bilateral spondylolithesis.  In a September 2006 rating decision, the RO found that no new and material evidence had been submitted to reopen a claim of entitlement to service connection for low back spondylolysis.  The September 2006 rating decision noted that the evidence of record showed that the Veteran's spondylolysis was a congenital defect, and there was no evidence to show that the disability was aggravated during service.  The Veteran did not perfect an appeal to the September 2006 decision and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100 (2010).  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence associated with the claims file prior to the September 2006 rating decision included: service treatment records; a May 1971 VA examination; a statement from the Veteran regarding the onset of his back pain; a November 1999 private treatment record which showed complaints of low back pain and left upper leg pain; and a December 1999 x-ray which revealed spondylolysis at L-5.   

Evidence associated with the claims folder after the September 2006 decision included: a May 2008 statement from Dr. B.B. that the Veteran's spondylolysis was exacerbated by activities during military service; statements from the Veteran regarding his treatment history and the onset/cause of his back pain; an August 2008 statement from Dr. B.B. that the Veteran's congenital spondylolysis, and diffuse lumbar degenerative changes.  Dr. B.B., a physician, further opined that the appellant's disorder was likely aggravated by his military service; an internet treatise about spondylolysis and spondylolisthesis.  Also added to the record is an October 2009 VA examination prepared by a nurse practioner who opined that it was less likely than not that the appellant aggravated a back disorder in-service.  Finally, a November 2009 statement from Dr. J.G.C., a chiropractor, who opined the Veteran did not have a pre-existing low back disability, and which provided a positive nexus opinion.  

The letters provided by Drs. B.B. and J.G.C. were not previously of record and relate to an unestablished fact necessary to substantiate the claim, that being a nexus between his current condition and service.  Such evidence is presumed credible solely for purposes of determining whether new and material evidence has been submitted.  Thus, such evidence is new and material, and the claim for service connection for low back spondylolysis is reopened.

Service Connection
Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, direct service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran originally filed a claim of entitlement to service connection for a low back disability in April 1970.  He noted that he had reported to a doctor regarding his back pain in March and April 1968, and that x-rays in October 1969 had revealed a spine abnormality.

Service treatment records include a January 1968 induction examination where the Veteran denied suffering from recurrent back pain.  Examination at induction revealed a normal spine.  

In April 1968, the appellant complained of back pain.  He denied a history of trauma, and there were no muscle spasms.  He was noted to have "much emotional overlay."  

In January 1969, he again complained of low back pain without sciatica or obvious spine deformities.  An x-ray taken in August 1969 reveled spondylolysis and possible spondylolithesis of the L-5, S-1 with recurrent back pain.  During a consultation the Veteran reported that he suffered back strain approximately two years prior while carrying a heavy pipe.  He reported he had suffered from low back pain since this injury.  He was diagnosed with a first degree spondylolisthesis, and prescribed physical therapy with flexion exercises.  

In his February 1970 separation medical history the Veteran denied having a history of recurrent back pain.  On examination he was noted to have a normal spine.

In May 1971, the Veteran was afforded a VA examination in conjunction with his initial claim for entitlement to service connection for a low back disability.  During the examination, the Veteran reported having low back pain since roughly one year prior to service.  He reported that during service his back pain increased and he was noted to have first degree spondylolistheisis.  He reported that he had been turned down for two jobs since service due to his back disability.  The examiner diagnosed low back pain prior to service with first degree spondylolisthesis on L5-S1.  There was no evidence of a herniated nucleus pulposus or spinal cord injury.

Private treatment records show that in July 1999 the Veteran sought treatment for an acute moderate to mild lumbar strain/sprain with segmental dysfunction with lumbar muscle tightness.  He also had cervical and upper thoracic muscle tightness.  By August 1999, he had decreased low back pain and decreased lumbar muscle tightness, with increased cervical and upper thoracic pain and tightness.  In November 1999, he was noted to have low back pain with associated muscle spasms and left upper leg pain.  He was noted to be lifting improperly.  

February 2000 treatment records from Dr. B.D.P. noted that the Veteran had a history of progressive low back pain for a couple of months which developed into acute low back pain to the point that he could no longer lay down.  He reported a history of spondylolisthesis in his lower back and back pain for many many years.  Following an x-ray, he was diagnosed with cauda equina secondary to large disc herniation at L3 with severe stenosis.  In February 2000, the Veteran  underwent a L3 decompressive laminectomy and discectomy and he was noted to have a very large free fragment of herniated disc.  

An October 2002 VA treatment record noted that the Veteran gave a history of back pain in-service, and on and off back pain since his 2000 surgery.  In July 2004, he reported having surgery in 2000 subsequent to an injury which resulted in slight weakness and cramps.  

In a September 2006 statement the Veteran noted that he began service in March 1968, and that throughout basic training and up until his separation he had back pain.  He further stated that his back pain continued since service, that he had sought treatment from chiropractors over the years, but was unable to locate any records prior to 1995.

In May 2008, the VA received an undated letter from private physician B.B.  He noted that the Veteran suffered from significant degenerative disk disease of the lumbar spine, and spondylolysis of L5.  The physician noted that the disability had developed throughout the Veteran's lifetime and was "exacerbated by things such as heavy lifting, bending, marching and other activities he had done throughout his life, including military service."  Dr. B.B. opined that that the Veteran's spine disability worsened during service as well as since service ("worsened during that time, as well as since that time.")

There is a visit history from Dr. J.G.C., which indicates that the Veteran sought treatment from May 1995 through December 1999 at a chiropractic clinic.

In an undated statement received in June 2008, the Veteran reported that he was first diagnosed with spondylolysis in service.  He felt that his service as a military policeman, which called for long hours of standing, as well as occasionally wrestling prisoners spurred the onset of his low back pain.  He provided a list of the doctors who had treated him for his back disability since his discharge from service.  He noted that the doctors from whom he had sought treatment from prior to 1995 had retired.  He described dealing with pain every day, and reported that pain prevented him from continuing with prior occupations.

In August 2008, Dr. B.B. submitted a letter where he noted he had reviewed the Veteran's service medical records.  He agreed that the Veteran had a congenital spondylolysis of L5, and noted that recent x-rays revealed diffuse degenerative changes throughout the lumbar spine with end plate spurring and loss of disk space height.  He opined that it "that this was likely aggravated by time spent in the military."

An internet treatise entitled "Spondylolysis and Spondylolisthesis" noted that spondylolysis is a condition where there is a break in one or bother sides of the ring of a vertebra and spondylolisthesis  is a condition in which a break in both sides of  the ring allows the body of the vertebra to slip forward.  It was noted that the conditions resulted from repetitive extension of the back (bending backward, and less commonly that the conditions may result from an injury to the back.  Alternatively, the article stated that some health care professionals felt that certain people are born with weak vertebral rings.  

In October 2009, the Veteran was afforded a VA spine examination; this claims file was reviewed in conjunction with the examination.  The Veteran provided a history of back pain beginning in service, and denied remembering any specific injury ("it was a long time ago.")  He stated that as he had gotten older, his low back pain had progressively worsened.  It was noted that the hospitalization records from the Veteran's 2000 surgery were missing the initial page and so there was no description of how the disk herniation occurred.  The appellant reported that initially he had right lower leg paralysis following the surgery.  The examiner noted that the Veteran reported a back strain in 1967, prior to service, when receiving treatment for his back in August 1969.  She noted that during his discharge examination there was no physical abnormality related to the back, and there were no records of back complaints from 1970 to 1999.  She did note that there is an indication he saw a chiropractor starting in 1995.  She stated that it was obvious that the Veteran had injured his spine prior to service, and that therefore it was her opinion that his current back disability was less likely than not related to service.  She also opined that his low back disability was not aggravated beyond the natural progression of the disability during service because there is no evidence of complaints or treatment of a low back disability until roughly 25 years after service, and because he did not complain of back pain upon discharge from service.

In November 2009, Dr. J.G.C., submitted a letter reported that he had examined the Veteran, and reviewed his military medical records and subsequent civilian medical records.  He reported treating the Veteran for five years for his low back pain.  After a review of the claims file Dr. J.G.C. found: (1) there was no medical evidence the Veteran suffered from low back pain prior to military service; (2) the Veteran injured his low back and was diagnosed with spondylolysis during service; (3) the Veteran did not receive proper treatment for spondylolysis while in the military, which would have consisted of extended rest and a course of physical therapy; (4) the failure to receive proper treatment at the time resulted in a permanent low back injury that never properly healed, "setting the stage for recurring chronic pain and inevitable disc degeneration in the low back region;" (5) and the Veteran's spondylolysis was set in motion during his time in service.  He opined that the Veteran had permanent aggravation of his low back condition in service, "resulting in permanent loss and disability."

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran is not credible as he has presented several different versions of how and when his back was initially injured.  In service, including in service treatment records the Veteran provided, he reported initially injuring his back in 1967 carrying a heavy pipe.  When receiving treatment in 1968 he reported that there had been no trauma that resulted in his back pain.  In 1971, he continued to state that his back was initially injured prior to service.  Later, in statements in support of his claim for entitlement to service connection for low back spondylolysis he asserted that his back pain initially began in service.  In one statement in the claims file he indicated he initially injured his back in service carrying a heavy fellow soldier.  In another statement he reported that his back pain was a result of standing for long periods of time and wrestling with prisoners while service as a military policeman.  During his October 2009 VA examination he reported that he could not remember how he first injured his low back as it had been too long.  In his November 2009 substantive appeal he denied ever having back pain or back problems prior to service.  As a result of the inconsistencies in the Veteran's reports regarding the onset and cause of his low back pain, the Board finds his testimony not credible.

The Veteran's service induction examination did not note any back disability or complaints, and thus the presumption of soundness attaches in this case.  As noted above to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  While the Veteran did not report any prior back pain or problems during his induction examination, later during service he did report an injury that pre-existed service.  He again indicated that he had a prior spine injury during his first VA examination in 1971.  Also, when he initially sought treatment for back pain in service, he indicated that there had been no traumatic event leading to his back pain.  As these initial reports of a preservice injury were contemporaneous to his initial treatment, and there was no precipitating trauma regarding his first complaints of back pain, the Board finds that the Veteran's back disability clearly and unmistakably existed prior to service.

As to the second prong of rebutting the presumption of soundness, whether there is clear and unmistakable evidence that the low back disability was not aggravated by service, the Board finds that the medical opinions of record are in relative equipoise when applied to the facts of the case, and reasonable doubt must be resolved in the Veteran's favor.

In contrasting these opinions, the United States Court of Appeals for Veterans Claims (Court) has stressed that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, both the October 2009 VA examiner and Dr. J.G.C. reviewed the claims file, and Dr. B.B. reviewed his service treatment records.  

Dr. B.B. provided two positive nexus opinions regarding the Veteran's military service aggravating his low back spondylolysis.  In his initial undated opinion Dr. B.B. noted that degenerative disk disease and spondylolysis of L5 would develop over a lifetime and be exacerbated by strenuous activity.  Dr. B.B. felt that many of the activities of military service would result in exacerbation.  He noted that the Veteran's spondylolysis worsened during his service, and that his spine disability had continued to worsen since service.  In his August 2008 letter, Dr. B.B. noted the Veteran had "congenital spondylolysis of L5" and that it was likely aggravated by his time spent in service.  

The October 2009 VA examiner noted that the Veteran's spine disability began prior to service, and opined that the disorder was not aggravated by service because there were no records of treatment between 1970 and 1995.  Specifically, the examiner noted that the Veteran's spine disability was not aggravated beyond the natural progression of the disability because he did not complain of back pain at service discharge and there was no evidence of complaints for 25 years after service.  

Dr. J.G.C. noted that after a diagnosis of spondylolysis the Veteran should have been provided extended rest, separation from physical demands of military duties, and extended physical therapy.  He opined that the appellant's failure to receive proper treatment resulted in a permanent low back injury with inevitable disc degeneration.  Dr. J.G.C. specifically opined that the Veteran had aggravation of his low back condition during service.  

Given Drs. B.B. and J.G.C.'s opinions that spondylolysis requires conservative measures, to include avoidance of strenuous activities and extended rest and physical therapy following an exacerbation, and given the inherent physical demands of active duty service, it cannot be said that there is clear and unmistakable evidence that the Veteran's low back disability was not aggravated by service.  The October 2009 physician assistant's opinion that the low back disability was not aggravated is based upon a lack of treatment records between 1970 and 1995; however, the Veteran did apply for entitlement to service connection for low back spondylolysis in February 1971.  Also, although the Veteran is less than credible in all his reportings, he has indicated he had treatment continuously since service, though many of his physicians have retired.  There is at least an indication from Dr. J.G.C. that the Veteran had prior chiropractic treatment a retired chiropractor (Dr. K.).  As the medical opinions and evidence in the claims file is in relative equipoise regarding whether the Veteran's low back spondylolysis was aggravated during his active service, the reasonable doubt doctrine applies, and entitlement to service connection for low back spondylolysis is warranted.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for low back spondylolysis is reopened.

Entitlement to service connection for low back spondylolysis with a spondylolisthesis, to the degree that it was aggravated in-service, is granted subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
DEREK. R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


